Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a corrected notice of allowability to applicant’s information disclosure statement submitted May 18, 2022.  This application is a national stage application of PCT/US2018/059004, filed November 2, 2018, which claims benefit of provisional applications 62/664841, filed April 30, 2018, and 62/581574, filed November 3, 2017.
Claims 126, 128-130, 140, 144, and 146-158 are pending in this application.
Claims 126, 128-130, 140, 144, and 146-158 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s information disclosure statement submitted May 18, 2022, and the attached reference, have been fully considered and not found to be the basis for any new grounds of rejection against the claims as previously allowed.  The sole citation from the PTO-1449 is co-pending US application 17/697318.  This application has not been published and therefore cannot be the basis for any new grounds of rejection against the present claims under 35 USC 102 or 103.  Furthermore although it names the same applicant and many of the same inventors as the present application, it has a later effective filing date and has not been issued, so any non-statutory double patenting rejection based on this reference would be held in abeyance as there are no other rejections pending in this application.  Finally, no prosecution on the merits or other evidence relevant to patentability is of record in the file of this application that would cast doubt on the allowability of the present claims for reasons of record in the previous office action issued January 20, 2022.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	6/2/2022